Citation Nr: 1736674	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-28 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.

2. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.L.




ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 until September 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.  In January 2016, the Veteran had a hearing before the undersigned.  

In a decision dated in August 2016, the Board remanded the issues.  Unfortunately, as discussed below, the Board finds another remand is necessary for the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2016 Board remand stated the Veteran should be afforded a new VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  Also, since the Veteran claimed he underwent an audiological evaluation in 2013 that was scheduled by the VA, which was not associated with the claims file, the RO should make reasonable attempts to obtain it, if such exists.  Such attempts were to include asking the Veteran for more specific information as to where it was conducted and checking through QTC.   

While the Veteran was afforded another VA examination in October 2016 and the RO asked the Veteran for more specific information as to where the 2013 examination was conducted, to which the Veteran did not respond, the RO did not check through QTC services as to the existence of an examination report.  Therefore, the Board finds a remand is necessary to fully comply with the August 2016 remand directives.  

The separate issue of entitlement to TDIU is also inextricably intertwined with the issue remanded. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the record the 2013 audiological examination, if such exists.  Ask the Veteran for more specific information as to where it was conducted, and check through QTC.   

2. After completing the above, provide the Veteran and his representative a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

